       Case 1:10-cv-06950-AT-RWL Document 896 Filed 12/03/19 Page 1 of 1
                                                                            Lieff Cabraser Heimann & Bernstein, LLP
                                                                                        275 Battery Street, 29th Floor
                                                                                      San Francisco, CA 94111-3339
                                                                                                     t 415.956.1000
                                                                                                     f 415.956.1008




                                                                                               Kelly M. Dermody
                                         December 3, 2019                                                Partner
                                                                                             kdermody@lchb.com
The Honorable Robert W. Lehrburger
U.S. District Court for the Southern District of New York

        RE:     Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

       Pursuant to the Court’s order addressing preliminary issues regarding Plaintiffs’
challenges to Goldman’s claims of privilege, Plaintiffs provide the following three appendices:

                   50 log entries selected for in camera review, including any attachments
     Appendix 1    contained under the same entry, drawn from Goldman’s logs of
                   documents either withheld or redacted on the basis of privilege
                   10 listservs appearing on Goldman’s privilege logs with specific points in
     Appendix 2
                   time selected for identification of listserv authors and recipients
                   200 entries drawn from Goldman’s logs of emails withheld on the basis of
                   privilege selected for identification of: (i) subject lines; and, if applicable,
     Appendix 3
                   (ii) file names for attachments Goldman listed as falling within the same
                   entry

See ECF No. 888 ¶¶ 1-3.

         The 50 log entries listed in Appendix 1 exclude communications with outside counsel
and have been selected for one or more reasons previously identified to the Court in the
November 14 Joint Status Letter: (a) attorneys are not included on communications; (b) attorneys
are merely blind copied; (c) documents concern routine HR business functions; (d) the presence
of third parties or brand/marketing employees waives privilege; (e) disclosure is made to a broad
distribution list beyond those with a “need to know,” rendering any privilege waived; and/or
(f) the privilege claimed is not recognized in the Second Circuit.

        We thank the Court for its consideration of this matter.

                                      Respectfully submitted,


                  Kelly M. Dermody                                          Adam Klein
cc: all counsel (via ECF)
1864443.4




San Francisco            New York             Nashville          Seattle            www.lieffcabraser.com
